 

Exhibit 10.14

 

October 21, 2004

 

AAR Corp.

AAR Receivables Corporation II

1100 North Wood Dale Road

Wood Dale, IL 60191

 

Re:                               Amendment No. 2 to Purchase Agreement dated as
of March 21, 2003 (this “Amendment”)

 

Gentlemen:

 

AAR Receivables Corporation II, an Illinois corporation (“Seller”), AAR Corp., a
Delaware corporation in its  individual capacity (in such capacity, “AAR”) and
as initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), have entered into a certain
Receivables Purchase Agreement dated as of March 21, 2003 (as heretofore amended
or otherwise modified, the “Agreement”; capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Agreement) with
LaSalle Business Credit, LLC, a Delaware limited liability company (“LaSalle”),
as agent for itself and the Purchasers referred to below (in such capacity,
together with its successors and assigns in such capacity, the “Agent”), and the
financial institutions from time to time parties thereto as “Purchasers.”  The
Seller, the Servicer, the Agent and the Purchasers now desire to further amend
the Agreement as provided herein, subject to the terms and conditions
hereinafter set forth.

 

In addition, AAR executed and delivered a certain Performance Guaranty dated as
of March 21, 2003 (the “Performance Guaranty”), which the Agent and Purchasers
require to be reaffirmed as a condition to the effectiveness hereof.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.                                       In accordance with Section 1.1(d) of
the Agreement, following the request of the Seller and a considered credit
adjudication by the Agent and the Purchasers, the Agent, the Purchasers, the
Seller and the Servicer hereby agree to extend the Facility Termination Date as
follows and, in connection therewith, hereby agree that

 

--------------------------------------------------------------------------------


 

the definition of “Facility Termination Date” set forth in Exhibit 1 of the
Agreement shall hereby amended and restated in its entirety to read as follows:

 

“‘Facility Termination Date’ means the earlier to occur of: (a) March 21, 2005,
(b) the occurrence or declaration of the “Facility Termination Date” pursuant to
Section 2.2 of the Agreement, and (c) the date the Purchase Limit is terminated
or permanently reduced to zero pursuant to Section 1.1(b) of the Agreement.”

 

2.                                       AAR expressly reaffirms, ratifies and
assumes all of its obligations and liabilities to the Agent as set forth in the
Performance Guaranty.  AAR further agrees to be bound by and abide by and
operate and perform under and pursuant to and comply fully with all of the
terms, conditions, provisions, agreements, representations, undertakings,
warranties, obligations and covenants contained in the Performance Guaranty, in
so far as such obligations and liabilities may be modified by this Amendment, as
though such Performance Guaranty were being re-executed on the date hereof,
except to the extent that such terms expressly relate to an earlier date.

 

3.                                       Except as expressly amended hereby and
by any other supplemental documents or instruments executed by either party
hereto in order to effectuate the transactions contemplated hereby, the
Agreement, the Exhibits thereto and other Transaction Documents are hereby
reaffirmed, ratified and confirmed by the parties hereto and remain in full
force and effect in accordance with the terms thereof. The Seller and the
Servicer expressly ratify, confirm and reaffirm without condition, all liens and
security interests granted to the Agent pursuant to the Agreement and the other
Transaction Documents and to all extensions, renewals, refinancings, amendments
or modifications of any of the foregoing.

 

4.                                       This Amendment shall not become
effective until fully executed by all parties hereto.

 

5.                                       This Amendment may be executed in one
or more counterparts, each of which shall constitute an original, but all of
which taken together shall be one and the same instrument. This Amendment may
also be executed by facsimile and each facsimile signature hereto shall be
deemed for all purposes to be an original signatory page.

 

6.                                       This Amendment shall be construed in
accordance with and governed by the internal laws (as distinguished from the
conflicts of law provisions) of the State of Illinois.

 

7.                                       The Seller and the Servicer hereby
jointly and severally agree to reimburse the Agent for all of its out-of-pocket
legal fees and expenses incurred in the preparation and documentation of this
Amendment and related documents.

 

--------------------------------------------------------------------------------


 

 

LASALLE BUSINESS CREDIT, LLC, as the
sole Purchaser and as Agent

 

 

 

 

By:

/s/ John Mostofi

 

 

 

Title:

 Senior Vice President

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO
as of the date and year first above written

 

 

 

AAR RECEIVABLES CORPORATION II, as Seller

 

 

 

 

 

By:

/s/ Michael K. Carr

 

 

Assistant Treasurer

 

 

 

 

 

AAR CORP., as Servicer and Performance Guarantor

 

 

By:

/s/ Michael K. Carr

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------

 